This is an appeal from a decree dismissing a bill of complaint seeking to enjoin the issue of $37,000.00 of Water Revenue Certificates by the City of Live Oak, Florida, without an approving vote of the freeholder electors of the City as required by Section 6, Article IX, of the Constitution of Florida, as amended in 1930, the purpose of the issue being for improvements to the existing waterworks system of the City of Live Oak.
The Water Revenue Certificates are to be paid solely from the revenue derived from the operation of the said waterworks system and not otherwise.
The decree dismissing the bill of complaint should be affirmed upon the authority of State, ex rel., v. City of Miami, *Page 156 113 Fla. 280, 52 So. 6; State v. City of Daytona Beach, 118 Fla. 29,158 So. 200; Boykin v. Town of River Junction; State, ex rel.
City of Vero Beach, v. MacConnell; Williams v. Town of Dunnellon; Bradley v. City of Homestead and other like cases filed at this term.
Affirmed.
WHITFIELD, C.J., and TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.